Citation Nr: 1400288	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-49 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1979 to May 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the TDIU claim.  

The Board previously remanded the claim in January 2012.  Following development, in October 2012 the Board issued a decision denying the appealed TDIU claim.  By a United States Court of Appeals for Veterans Claims (Court) Order approving a Joint Motion for Remand (Joint Motion) of the appellant Veteran and the Secretary, the Court vacated the Board's January 2012 decision, and the matter the subject of appeal was remanded to the Board for action consistent with the Joint Motion.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in the introduction to its now-vacated October 2012 decision found that the Veteran's VA Form 21-8940 submitted in June 2012 in furtherance of his TDIU claim (which claim was then already the subject of appeal), contained no new evidence, was redundant of prior submissions, and thus required no RO review prior to the Board's adjudication of the claim.  In light of the Court's Order vacating of the Board's October 2012 decision, and the rationale provided by the Joint Motion for vacating that decision, the Board now finds that the June 2012 submission is not wholly irrelevant to the Veteran's claim, since it does address the Veteran's claim and stated need for TDIU, including based on current unemployment and past employment history.  The Joint Motion explicitly found that one deficiency in the Board's decision was its failure to discuss the Veteran's work history and its effect on his employability.

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  This procedural right has not been waived.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to submit additional evidence or argument in furtherance of his claim.  

2.  Obtain the Veteran's more recent treatment records (since April 2011) from the West Haven, Connecticut VA Medical Center (VAMC), and relevant records from any other indicated sources (with appropriate authorization), and associate the records with the claims folder.

3.  Then, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


